               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                             8:19-CR-51

vs.
                                                          ORDER
JOSE SANTOS-ZEPEDA,

                  Defendant.


      The defendant, Jose Santos-Zepeda, has moved to continue the trial
(filing 61). The motion to continue is unopposed by counsel for the Government.
Based on the showing set forth in the motion, the Court finds good cause has
been shown and the motion should be granted. Accordingly,


      IT IS ORDERED:


      1.    The defendant's unopposed motion to continue trial (filing
            61) is granted.


      2.    The trial of this case is set to commence before the Honorable
            John M. Gerrard, United States District Judge, in the
            Special Proceedings Courtroom of the United States
            Courthouse, Omaha, Nebraska, at 9:00 a.m. on August 12,
            2019, or as soon thereafter as the case may be called. Jury
            selection will be held at commencement of trial.


      3.    In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds
            that the ends of justice will be served by granting this
      continuance and outweigh the interests of the public and the
      defendant in a speedy trial. Any additional time arising as a
      result of the granting of this motion, that is, the time
      between today's date and August 12, 2019, shall be deemed
      excludable time in any computation of time under the
      requirement of the Speedy Trial Act. Failure to grant a
      continuance would deny counsel the reasonable time
      necessary for effective preparation, taking into account the
      exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).


4.    The defendant's motion for enlargement of time (filing 60) is
      denied as moot.


Dated this 3rd day of July, 2019.


                                      BY THE COURT:



                                      John M. Gerrard
                                      United States District Judge




                                -2-
